Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Marcus S. Payne appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing his complaint without prejudice for lack of subject matter jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we deny Payne’s motions to supplement the record and for equal consideration and affirm for the reasons stated by the district court. Payne v. Dirton-Hill, No. 6:08-cv-01924-GRA, 2008 WL 5114462 (D.S.C. Dec. 3, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.